Title: [Diary entry: 11 July 1788]
From: Washington, George
To: 

Friday 11th. Thermometer at 72 in the Morning—85 at Noon And 82 at Night. Clear Calm in the Morning, with the Wind at So. Wt. afterwards & clear all day. Visited the Ferry, Frenchs, Dogue run & Muddy hole Plantations and after going to the last returned back by the former on my way home. The Wet occasioned by the Rain of yesterday afternoon, and the very heavy dew of this morning rendered it impracticable to do any thing to good effect with the grain and the Plowing being very heavy I directed the Plows to be stopped and the drivers to go to the harvest field. At the Ferry—Finished cuttg, but not binding & shocking all the

Oats and the Cradlers went into the best of the Wheat about One Oclock. At French’s—Having got up all the Wheat that was down, the Rakers went into the Barley that had been cut down since Monday and the Cradlers to cutting down the English Oats. At Dogue Run—The Cradlers and Rakers (the Barley in the Morning not being fit to Rake up) went into the field No. 4 and by Dinner time would have cut all that part next the House down and got it secured. After which the workers would return to the Barley again. At Muddy hole—The Cradlers & Rakers in the Morning were employed in the Wheat—after which all hands returned to getting up the Barley. Began to set another Brick kiln to day.